IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

SCOTT K. GINSBURG,                                §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §    Civil Action No. 3:13-CV-952-L
                                                  §
GEORGETOWN UNIVERSITY,                            §
                                                  §
               Defendant.                         §

                            MEMORANDUM OPINION AND ORDER

       Before the court is Defendant Georgetown University’s Motion to Transfer (Doc. 9), filed

April 9, 2013. The motion to transfer was referred to Magistrate Judge Renee Harris Toliver, who

entered Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) on August 8, 2013, recommending that Defendant Georgetown University’s Motion to

Transfer (Doc. 9) be granted. On August 22, 2013, Plaintiff filed objections to the Report,

contending that the magistrate judge did not give proper deference or weight to his choice of forum,

and that the factors under 28 U.S.C. § 1404(a) considered by the magistrate judge should not trump

his choice of forum.

       A motion to transfer venue is nondispositive in nature. The court therefore applies a “clearly

erroneous” standard to the magistrate judge’s factual conclusions, a “contrary to law” standard to the

her legal conclusions, and an “abuse of discretion” standard to the “numerous instances in which

magistrate judges exercise discretion in resolving nondispositive matters.” Lahr v. Fulbright &

Jaworski, LLP, 164 F.R.D. 204, 208 (N.D. Tex. 1996). The court “has wide discretion to determine

whether to transfer for the convenience of parties and in the interest of justice.” Weber v. Coney, 642


Memorandum Opinion and Order –Page 1
F.2d 91, 93 (5th Cir. 1981). “An abuse of discretion exists only when there is definite and firm

conviction that the [magistrate judge] committed clear error of judgment in the conclusion it reached

upon a weighing of the relevant factors.” Smith v. Smith, 154 F.R.D. 661, 665 (N.D. Tex. 1994)

(quoting Conkling v. Turner, 18 F.3d 1285, 1293 (5th Cir.1994)).

        Even taking into consideration Plaintiff’s choice of forum, the court concludes that Defendant

has met its burden, and that the magistrate judge’s determination that this case should be transferred

to the United States District Court for the District of Columbia is correct. While a plaintiff’s choice

of forum is important, it is not determinative. See In re Volkswagen of America, Inc., 545 F.3d 304,

315 (5th Cir. 2008) (en banc) (explaining the plaintiff’s choice of forum is to be considered in

deciding a motion to transfer under Section 1404(a) but noting that “the statute requires only that the

transfer be ‘[f]or the convenience of the parties, in the interest of justice.’”) (citation omitted). In the

objections, Plaintiff overstates the importance of his choice of forum. Notwithstanding the

objections, the court is convinced that Defendant has met its burden and shown that the “transferee

venue is clearly more convenient.” Id.

        Accordingly, after reviewing the motion, the parties’ briefs and evidence, file, applicable law,

record in this case, and the findings and conclusions of the magistrate judge, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. The court therefore overrules Plaintiff’s objections and grants Defendant Georgetown

University’s Motion to Transfer (Doc. 9). Pursuant to 28 U.S .C. § 1404(a), for the convenience of

the parties and witnesses, and in the interest of justice, the court hereby transfers this action to the

United States District Court for the District of Columbia. The clerk of the court shall effect the

transfer in accordance with the usual procedure.


Memorandum Opinion and Order –Page 2
       It is so ordered this 26th day of August, 2013.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Memorandum Opinion and Order –Page 3